Citation Nr: 0212962	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  99-22-332A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for bilateral 
pes cavus with post-operative residuals of bilateral 
arthroplasties of the 4th and 5th toes, currently rated as 
noncompensably disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1981 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision.  The 
veteran appeared and testified before the undersigned Board 
member at a July 27, 2001 hearing held at the RO.  This 
matter was previously before the Board in October 2001, at 
which time the case was remanded to the RO for additional 
development.  The matter is again before the Board for 
appellate review.


FINDING OF FACT

The veteran's service-connected bilateral foot disability, 
which is manifested by pain on motion, loss of function due 
to pain, and an unsteady, mincing gait equates to a 
compensable (10 percent) disability rating for pes cavus.  


CONCLUSION OF LAW

The schedular criteria for entitlement to a 10 percent 
disability rating for service-connected bilateral foot 
disability have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5278 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the severity of her service-
connected bilateral foot disability is greater than the 
assigned disability rating reflects.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which allows for ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1 
(2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In addition, the 
evaluation of the same disability under various diagnoses, 
and the evaluation of the same manifestations under different 
diagnoses, are to be avoided.  38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, 
however, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 requires 
consideration of functional losses due to pain and weakness, 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

A July 1999 VA examination report includes a review of the 
veteran's medical records, history, and complaints.  
Examination revealed that the feet and arches appeared normal 
and that there were no calluses, but that there were scars 
over the fourth and fifth toes, bilaterally.  She was 
observed to wear inserts in her shoes.  The examiner stated 
there was no objective evidence of painful motion, 
instability, edema, weakness, or tenderness; however, the 
report also notes that "[m]otion stops when pain begins."  
The diagnosis was postoperative arthroplasty of the fourth 
and fifth toes bilaterally with slight loss of function due 
to pain.  An associated X-ray report found no acute fracture 
or dislocation, and soft tissues were unremarkable. 

A January 2002 VA examination report notes that the veteran's 
claims file was reviewed, and recites the veteran's history 
and complaints.  Objectively, both feet appeared normal, with 
operative scars on each fourth and fifth toe.  Although the 
examiner reports that there was no objective evidence of 
edema, instability, weakness or tenderness, it was noted that 
"[m]otion stops when pain begins."  The veteran's gait was 
described as unsteady, and the examiner further elaborated 
that the veteran exhibited a "mincing gait, which might 
denote painful motion."  It was noted that the veteran used 
inserts in her shoes and that she had an unusual shoe wear 
pattern.  Standing, squatting, "subornation," pronation, 
and rising on toes and heels were satisfactory.  There was no 
evidence of hammertoes, flat feet, or hallux valgus.  The 
diagnosis was postoperative arthritic condition due to 
hammertoe, bilaterally, on the fourth and fifth toes; X-ray 
report normal.  The examiner additionally remarked that 
bilateral pes cavus is minimal, that the feet appeared 
normal, and that range of motion of the toes, feet and ankles 
were within normal limits.  The examiner stated that he was 
unable to detect pain, incoordination, weakness, 
fatigability, tenderness, abnormal movements, or varus 
deformity on this examination.  The toes were not 
dorsiflexed, nor was there shortened or contracted plantar 
flexion or painful calluses.  An associated radiology report 
of the feet shows no bony abnormality.  

The veteran's bilateral foot disability is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5278.  The schedular 
criteria under this regulation provides for a maximum 50 
percent disability rating when there is bilateral marked 
contraction of plantar fascia with a dropped forefoot, all 
toes hammer toes, very painful callosities, marked varus 
deformity.  A 30 percent disability rating is assignable when 
the preceding symptoms are unilateral.  A 30 percent 
disability rating may also be assigned when there is a 
tendency toward bilateral dorsiflexion of all toes, 
limitation of dorsiflexion at the ankle to right angle, 
shortened plantar fascia, and marked tenderness under 
metatarsal heads.  A 20 percent disability rating is 
assignable when the preceding symptoms are unilateral.  A 10 
percent disability rating is assignable when the great toe is 
dorsiflexed, there is some limitation of dorsiflexion at 
ankle, definite tenderness under metatarsal heads, either 
bilaterally or unilaterally.

Upon review of the medical evidence in conjunction with the 
applicable laws and regulations, the Board finds that the 
assignment of 10 percent disability rating for the veteran's 
bilateral foot disability is warranted.  This conclusion is 
based on the evidence as a whole, which shows that the 
veteran suffers from some painful motion and loss of function 
due to pain, such as that which causes an unsteady and 
mincing gait.  These symptoms have been attributed to the 
veteran's service-connected disability.  Although such 
symptomatology does not square neatly with the schedular 
criteria of Diagnostic Code 5278, by resolving reasonable 
doubt in the veteran's favor, the Board finds that the 
observed pain and loss of function attributed to the 
veteran's service-connected bilateral foot disability equates 
to the minimum 10 percent rating for pes cavus.  In short, 
she experiences the kind of problems contemplated by criteria 
such as tenderness under the metatarsal heads.  Diagnostic 
Code 5278.  

The Board has also considered applying the diagnostic 
criteria of Diagnostic Codes 5276-7, and 5279-84.  However, 
as it is not shown that the veteran suffers from flatfoot, 
weak foot, metatarsalgia, hallux valgus, hallux rigidus, 
hammertoe, malunion/nonunion of the tarsal or metatarsal 
bones, or moderate foot injuries, the assignment of a rating 
in excess of 10 percent is precluded.

Further, the Board has considered the application of 
38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202, and the 
affect of pain on motion, weakness, fatigability, and 
incoordination that the veteran may have with respect to 
functional loss, including during flare-ups.  Indeed, it is 
debatable whether the veteran could be assigned a 10 percent 
disability without considering such factors, as there is no 
medical evidence showing that she suffers from great toe 
dorsiflexion or any limitation of dorsiflexion at the ankle, 
which are symptoms normally expected under the schedular 
criteria of Diagnostic Code 5278 for assigning 10 percent 
disability rating.  There is no objective medical evidence to 
show that pain, weakness, or any other of the DeLuca factors 
result in any additional functional limitation to a degree 
that would support a rating in excess of 10 percent at this 
time.

In arriving at its decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  VA has 
since issued regulations consistent with this law.  See 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefit sought on appeal.  The Board concludes that the 
discussions in the rating decision, statements of the case, 
Board remand, and other correspondence from the RO have 
informed the appellant of the information and evidence 
necessary to substantiate the claim, and have therefore 
satisfied the notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App.  183,187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence the VA would attempt to obtain).  
The Board finds that the medical evidence of record contains 
the findings necessary to apply the pertinent law.  The Board 
also finds that the record as it stands is adequate to allow 
for review of the claim herein addressed and that no further 
action is necessary to meet the requirements of the VCAA.  
Consequently, further development to fulfill the duty to 
notify or duty to assist is not necessary.  It may therefore 
be said that, under the circumstances of this case, further 
action to address the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426,430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no additional benefit flowing to the 
veteran are to be avoided).



ORDER

Entitlement to a 10 percent disability rating for bilateral 
pes cavus with post-operative residuals of bilateral 
arthroplasties of the 4th and 5th toes is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

